Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  145202(56)                                                                                               Brian K. Zahra,
                                                                                                                      Justices


  NADIA AWAD,
      Plaintiff-Appellant,
                                                                    SC: 145202
  v                                                                 CoA: 302692
                                                                    Wayne CC: 01-013011-CK
  GENERAL MOTORS ACCEPTANCE CORP
  (GMAC),
      Defendant-Appellee,
  and
  WAYNE COUNTY BOARD OF COMMISSIONERS
  and ORLANS ASSOCIATE, P.C.,
        Defendants.
  ________________________________________


         On order of the Chief Justice, the motion by defendant-appellee to reopen this case
  following the July 13, 2012 order of the Bankruptcy Court granting limited relief from
  the automatic stay imposed by section 362(a) of the Bankruptcy Code is considered and it
  is granted. Defendant-appellee may respond to the application for leave to appeal on or
  before November 6, 2012.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2012                     _________________________________________
                                                                               Clerk